Elliott, J.
The evidence in this case conclusively shows, Tor there is no semblance of conflict, nor any pretence of ex*434planation, that the appellant took his daughter, fifteen years' of age, to a brothel, and instructed her — indeed, commanded her — to have sexual commerce with men, and to give him the money she earned as the wages of her sin and shame. Part of this money he did- receive.
Filed Nov. 30, 1887.
It is contended by his counsel that there is no case made out under section 2001, R. S. 1881, because it is not shown that the intention of the appellant was to decoy, induce, procure, or compel the child to have intercourse with a particular person.
We do not think it was necessary to prove that the accused was influenced by such a purpose. It was enough to prove that he decoyed, induced, procured, or compelled her to have intercourse with another than himself, for it is not essential that the intention should be to induce the female to submit to the embraces of a particular person, known and selected at the time she was decoyed into the place where she submitted to the carnal intercourse. If the accused did procure and induce the girl to have carnal intercourse with men he is guilty, although he may not have had in mind any particular man, or men, at the time he took her to the brothel.
The case made by the evidence is so revolting as to be almost incredible, but not a syllable of explanatory or contradictory evidence was given, and we think the jury were fully warranted in convicting the appellant.
Judgment affirmed.